BARBIERI, Senior Judge,
dissenting.
I cannot agree with the conclusion reached by the majority and, therefore, most respectfully dissent.
In my view, the case relied upon by the majority, Department of Transportation, Bureau of Traffic Safety v. Bailey, 116 Pa.Commonwealth Ct. 312, 541 A.2d 1167 (1988), does not sufficiently support the majority’s position. I note first that the decision in Bailey preceded the filing of the opinion in FMC Corp. v. Workmen’s Compensation Appeal Board (Wadatz), 116 Pa.Commonwealth Ct. 527, 542 A.2d 616 (1988), wherein this Court reaffirmed its holding in Murhon v. Workmen’s Compensation Appeal Board, 51 Pa.Commonwealth Ct. 214, 414 A.2d 161 (1988) that a remand order is interlocutory and unappealable as a matter of right, without exception.
In any event, in Bailey, we merely allowed an appeal from a trial court remand order so as to correct a glaring error committed by the trial court. In my opinion, such allowance therein cannot now be transformed into a requirement that an appeal had to be taken by DOT from the invalid September 23, 1986 remand order here, particularly since DOT was not a party to the nunc pro tunc criminal proceedings, wherein Licensee was found not guilty of the vehicular offense for which she had been charged and had previously pled guilty.
*139Furthermore, the remand order in Bailey merely directed the magistrate to make a further factual determination; whereas, the instant 1986 remand order, directing a hearing nunc pro tunc, essentially granted Licensee a new trial on the matter of the criminal conviction, thereby bringing into play Pa.R.A.P. 311, which rule was not a consideration in Bailey. Although an interlocutory appeal may be taken as of right from an order awarding a new trial in either a civil or criminal proceeding, Pa.R.A.P. 311(a)(5), failure to do so does not effect a waiver of an objection thereto, which “may be raised on any subsequent appeal in the matter from a determination on the merits.” Pa.R.A.P. 311(d)(l)(i). Again, it should be noted that DOT sought this Court’s review, asserting the invalidity of the trial court’s 1986 remand order, at the earliest possible time, keeping in mind, of course, that DOT was not a party to the criminal matter, the subject of the unappealed remand order.
Likewise significant to a proper disposition on review is the trial court’s absolute lack of authority to order a remand that allowed an impermissible collateral attack on the underlying conviction here, which lack of authority the majority concedes. In license suspension appeals, the only issues to be resolved are (1) whether there was a conviction and (2) whether DOT complied with applicable law. Bailey; Department of Transportation, Bureau of Driver Licensing v. Arnold, 109 Pa.Commonwealth Ct. 45, 530 A.2d 980 (1987). Quite clearly, the trial court’s unappealed remand order extended beyond its limited scope of review and, accordingly, in my opinion, the trial court lacked jurisdiction to act as it did.
Where, as here, a court takes action beyond the authority conferred upon it by law, that is, beyond its jurisdiction, the action so taken is a nullity, and objection to it cannot be waived. Dover v. Philadelphia Housing Authority, 318 Pa.Superior Ct. 460, 465 A.2d 644 (1983). Courts must enforce the letter of the law where matters of jurisdiction are concerned. Commonwealth v. Ryan, 459 Pa. 148, 327 A.2d 351 (1974). In my view, the majority has impermissi*140bly given vitality and force of law to action taken by the trial court beyond its jurisdiction, and, in doing so, has failed to recognize the non-waivability of DOT’S objection to the invalid 1986 trial court remand order.
Furthermore, I remain unconvinced that the majority has properly relied upon Farber v. Engle, 106 Pa.Commonwealth Ct. 173, 525 A.2d 864 (1987), and must disagree with the suggested importance of achieving finality in the interest of judicial economy and efficiency. The real issue here is whether this Court will approve a patently defective, jurisdictionally proscribed procedure, not because it can be justified, but purely as a penalty levied against a litigant in the interest of expediting litigation. The Farber rationale is also distinguishable otherwise; the circumstances there involved judges in the same court and in the same case.
For the foregoing reasons, I would hear this case on the merits.